                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED FIRE & CASUALTY                             CV 17-103-BLG-TJC
COMPANY,

                    Plaintiff/Counterclaim          ORDER OF DISMISSAL
                    Defendant,                      WITH PREJUDICE ONLY
                                                    AS TO COUNTS II AND III
vs.                                                 OF THE COUNTERCLAIM
                                                    AND CERTAIN CLAIMS
KINKAID CIVIL CONSTRUCTION                          WITHIN COUNT I OF THE
LLC,                                                COUNTERCLAIM

                    Defendants/
                    Counterclaimant.



      Pursuant to the parties’ unopposed motion to dismiss certain claims and

counts with prejudice (Doc. 86), and good cause appearing,

      IT IS HEREBY ORDERED that Counts II and III of Kinkaid Civil

Construction, LLC’s Counterclaim are dismissed with prejudice, with each party to

bear its own attorneys’ fees and costs.

      DATED this 16th day of August, 2019.

                                          _______________________________
                                          TIMOTHY J. CAVAN
                                          United States Magistrate Judge




                                            1
